Name: Commission Regulation (EC) No 622/2002 of 11 April 2002 establishing deadlines for the submission of information for the evaluation of chemically defined flavouring substances used in or on foodstuffs (Text with EEA relevance)
 Type: Regulation
 Subject Matter: chemistry;  food technology;  foodstuff;  information technology and data processing;  health;  marketing
 Date Published: nan

 Avis juridique important|32002R0622Commission Regulation (EC) No 622/2002 of 11 April 2002 establishing deadlines for the submission of information for the evaluation of chemically defined flavouring substances used in or on foodstuffs (Text with EEA relevance) Official Journal L 095 , 12/04/2002 P. 0010 - 0011Commission Regulation (EC) No 622/2002of 11 April 2002establishing deadlines for the submission of information for the evaluation of chemically defined flavouring substances used in or on foodstuffs(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Regulation (EC) No 2232/96 of the European Parliament and of the Council of 28 October 1996 laying down a Community procedure for flavouring substances used or intended for use in or on foodstuffs(1), and in particular Article 4(1) thereof,Whereas:(1) The aim of Regulation (EC) No 2232/96 is the establishment of a list of flavouring substances the use of which is authorised to the exclusion of all others. That list is to be established following the evaluation of flavouring substances used in or on foodstuffs.(2) In application of that Regulation, a register of flavouring substances used in or on foodstuffs was adopted by Commission Decision 1999/217/EC(2), as last amended by Decision 2002/113/EC(3).(3) The information required for the evaluation of substances on the register was specified in Commission Regulation (EC) No 1565/2000(4) laying down the evaluation programme for the chemically defined flavouring substances listed in Decision 1999/217/EC.(4) Article 3 of Regulation (EC) No 1565/2000 outlines the information that has to be provided by the person responsible for placing the respective substance on the market in order to carry out the evaluation programme. If the information for a particular substance does not become available within one year of adoption of that Regulation, the Commission should be informed when it would be possible to submit the information.(5) Within the first year of the evaluation programme, the persons responsible for placing on the market the substances contained in the register, via the European Flavour and Fragrance Association, have submitted data for part of the substances listed in Decision 1999/217/EC and informed the Commission of the dates on which data for the remaining substances could be submitted.(6) In order to allow the smooth running of the evaluation process, the Commission is now in a position to establish deadlines for the submission of the information referred to in Article 3(1) of Regulation (EC) No 1565/2000.(7) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS REGULATION:Article 11. The deadlines for the submission of information on flavouring substances as required under Article 3(3) of Regulation (EC) No 1565/2000 are set out in the Annex.2. Following a reasoned request from the person responsible for placing such substances on the market, the Commission may extend the deadline. The request must be lodged before the expiry of the deadline.Article 2This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 11 April 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 299, 23.11.1996, p. 1.(2) OJ L 84, 27.3.1999, p. 1.(3) OJ L 49, 20.2.2002, p. 1.(4) OJ L 180, 19.7.2000, p. 8.ANNEX>TABLE>